Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 1 of 19 PageID #: 462


                             UNITED STATES DISTRICT COURT
                               SOU'IHERN DISTRICT OF INDIANA
                                      1ERRE Hd.lJIE DMSICN


    Martin S. Gottes e d, pro_~,
               Petitioner,
                   v.                        No • : 2: 20-cv-0001:2-JRS-M.JD
    B. Lannner, Warden of
    Ibe FCI Terre Haute, Indiana,
               Res ndent.
                     REPLY TO RESPONSIVE PLEADING (D.E. 21)
       Petitioner Martin S. Gottesfeld (herein the "petitioner"), acting pro        ~'

  hereby replies to the respondent's pleading,. found at instant docket entry
  (D.E.) 21,. r~sponding       to the instant VERIFIFD PE'IT'l'ION FOR A WRIT OF HABFAS
  CXJU>US (28   u.s.c.   § 2241), found at D.E. 1.
       For the reasons provided infra, the respondent's responsive pleading is
  meritless and The Court must issue The Great Writ as originally petitioned.
  D.E. 1 at 1.
       The petitioner understands the scarcity of judicial resources and the
  resultant need for judicial economy. He also knows that The Court knows the
  law better than he; and he believes that he can prove quickly that he is
  entitled to the relief requested using the following seven (7) pieces of
  evidence and authorities, to which ad seriatirn he respectfully directs The
  Court's attention:
       1) the instant demand,· D.E. 21-1 at 23;
       2) The relevant sections of o.c. Code, D.E. 21-3 at 30-33;
       3) Title 28 C.F.R. § 503.1, showing that the BOP is a "person" under o.c.
          Code§§ 13-421 et seg., D.E. 22 at 3, quoting 28 C.F.R. § 503.1; -
       4) The relevant incident report, D.E. 21-3 at 13-15;
       5) The Eisele BP-8 § lb, D.E. 18 at 30;
       6) This Court's erior decision noting that BP-8 forms are "not recorded
          in the [BOP'sJ SENTRY database," and thus would not appear as implied
          in D.E. 21-1 at 3 ~ 6. Barnett v. Harlow, 2019 U.S. Dist. LEXIS 94080,
          No. 2:18-cv-00397-JMS-MJD (S.D. Ind. June 5, 2019) at *7; and
       7) The petitioner's verified and unrebutted allegation that he exhausted
          the available administrative-remedy procedures when he filed The

                                      - Page 1 of 19 -
                                    - Page 1 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 2 of 19 PageID #: 463


             Eisele BP~8 and was placed in solitary confinement without ever
             receiving a written response thereto. D.E. 1 at 24 ~~ 124-127 and Fed.
             R. Civ. P. 8(b)(6).
        Should 'Ihe Court now be satisfied, the petitioner asks that when it
   issues 'Ihe Great Writ it also enter an order on his pending claims for
   judicial notice so as to perfect the record.
        Should, however, The Court be left wanting, then the petitioner provides
  a thorough recitation of the relevant facts and law in the sections that
   follow.
    I. PROCEDURAL ffIS'IDRylt INCDRroRATIOO BY REFERENCE, & FED. R. CIV. P. 8(b)(6)

        'Ihe petitioner filed the instant petition in accordance with the prison-
  mailbox rule of Houston v. Lack, 487 U.S. 266 (1988), on Slll1day, December
   29th, 2019, and it was entered on Tuesday, January 7th, 2020. D.E. 1 at 40 and
   D.E. 1-3; and the instant docket report.
        The instant petition--as captioned--is verified as required by 28 U.S.C.
   § 2242. D.E. 1 at 40 § VII Verification.

        'Ihe five-dollar-($5) fee is paid. D.E. 11.
        'Ihe Court served the instant ORDER 10 SIDi1 CAUSE _(D.E 7) on Friday,
   January 10th, 2020. 'Ihe instant docket report.
        '!herein, 'Ihe Court ordered the resoondent to answer the petition on or
   before Friday, February 21st, 2020. D.E. 7 at 1     ~   2.
        'Ihe respondent indeed filed a responsive pleading on Friday, February
   21st, 2020. D.E. 21 and the instant docket report.
        The petitioner, in turn, was required to file this instant reply by
   today, Friday, March 20th, 2020. D.E. 7 at 1   ~   2.
     Effect of Failing to Deny. An allegation---other than one relating to the
     amount of aamages---is admitted if a responsive pleading is required and
     the allegation is not denied.
        Fed. R. Civ. P. 8(b)(6) (emphasis in original).


                                    - Page 2 of 19 -
                                  - Page 2 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 3 of 19 PageID #: 464


        '!he instant petition seeks no "amount of damages" whatsoever. D.E. 1 at
   23 ff 118; at 8 ff 30, citing Castro v. United States, 540 U.S. 375 (2003); and
   at 38 ff 184, citing. same.
        Further, the respondent clearly understood that ''a responsive pleading is
  required" and stipulated to this fact. '"Ihe Court ordered the government to
   respond to the Petition on or before February 21, 2020." D.E. 21 at 4, citing
   D.E. 7 at 1.
        Therefore, Fed. R. Civ. P. 8(6)(b) applies to the allegations in the
   instant petition.
        In turn, the petitioner respectfully directs 'Ihe Court's attention again
   to the instant VERIFIED PEl'l'l10N FUR A WRIT OF HABFAS CDRFUS (28 U.S.C. §
   2241) and the exhibits thereto. D.E. 1 and D.E. 1-1.
        'Ihe petitioner also files simul et semel and hereby and herein
   reincorporates by reference his M1I'ION FOR SANCTIONS (FED. R. CIV. P. 11, S.D.
   IND. L.R. 83.S(e)) (herein Sanctions),       CLAIM FOR MANDA'IURY JUDICIAL NJI'ICE,
   BY AFFIDAVIT, FED. R. EVID. 201(c)(2) (herein RFA), and SEX:mD MJTION FOR
   SlfffARY JUDGMENr (FED. R. CIV. P. 56 AND S.D. IND. L.R. 56.1) (herein SJ).
        lhe petitioner additionally hereby and herein reincorporates by reference
   his previous claims for mandatory judicial notice made pursuant to Fed. R.
   Evid. 201(c)(2) and found at D.E. 12, D.E. 14, D.E. 18, and D.E. 22; as well
   as his mrION FOR mlRY OF ORDER ON mrIONS (S.D. IND. L•R· 7 .1(c)(5)) and his
   CI.AIM FOR MANDAIDRY JUDICIAL Nal'ICE. (FED. R. EVID. 201(c)(2)) filed simul et

   semel on Friday, March 13th, 2020.
        Finally, the petitioner notes the respondent's misleading and gratuitous
   ad hominem attacks against him. D.E. 21 at 1 n. 1 and D.E. 21-1 at 3 ff 4,
   inter alia.
        To set straight the record on these and other relevant matters as
   required by 28   u.s.e.   § 2248, the petitioner herewith provides and


                                      - Page 3 of 19 -
                                    - Page 3 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 4 of 19 PageID #: 465


       respectfully directs The Court's attention to the following four (4)
  exhibits:
        • Exhibit 1 hereto, Declaration of Martin S. Gottesfeld (Friday, March
          20th, 2020);
        • Exhibit 2 hereto, Michelle Malkin, The brutal battle against medical
          kldriappers, MichelleMalkin.com (June 28th 2017);
        • Exhibit 3 hereto, Frank Camp, 'Guardian Hacktavist' Martin Gottesfeld
          Convicted; Faces lJp'TO 15 Years In Prison, The DailyWire (August 4th,
          2018); and
        • Exhibit 4 hereto, David Kushner, The Hacker Who Cared Too Much: How a
          Crusade to Save Children Landed a Hacker in Prison, Rolling Stone (June
          29th, 2017);
        The petitioner again notes The Standards of Professional Conduct within
   the Seventh Federal Judicial Circuit Lawyers' Duties to Other Counsel Rule 2.
   He is confident that The Honorable Court is unamused and unswayed by the
   respondent's attempt to bias these proceedings and introduce irrelevant
   distractions through his    inappropriate ad hominem attacks.

   II. AS STAnD, 'lHE PE:ITI'IOOER EXHAUS'IED 'lHE AVAILABLE ADMINIS'IRATIVE REMEDIES.

        The petitioner could hardly have been clearer than the following:
        117. Under controlling Seventh Circuit precedents, the petitioner
     exhausted the [administrative-remedy program] before Rebekka Eisele
     submitted the latest retaliatory, untimely, manifestly-unconstitutional,
     and frivolous incident report against him. The subsequent actions and
     omissions of the respondent and his agents then rendered the
     [administrative-remedy program] unavailable to the petitioner.
        D.E. 1 at 23 § IV The Petitioner Exhausted the Available
     Administrative-Remedy Procedures ff 117.
        Please see also D.E. 1 at 3 ff 6 (emphasis in original):
       6. The petitioner, as detailed infra, exhausted the relevant procedures
    available to him through the respondent's administrative-remedy program
    (herein the "ARP"), as required by 42 U.S.C. § 1997e(a) of The Prison
    Litigation Reform Act.
        The respondent is unable to rebut this simple claim, so his counsel went
   to the ground of scoundrels: fraudulent misrepresentation. Sanctions at 3-4,
   citing D.E. 21 at 7, D.E. 1 at 3 ff 6 and at 23 §IV, Fed. R. Civ. P.

                                    - Page 4 of 19 -
                                  - Page 4 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 5 of 19 PageID #: 466


  11(b)(1-3), Indiana Rules of Professional Conduct 3.3(a)(1) and 3.1, and '!he
   Standards For Professional Conduct Within 'Ihe Seventh Federal Judicial
  Circuit Lawyers' Duties to the Court No. 5 and Lawyers' Duties to Other
  Counsel No. 29.
         Now, unable to explain her misconduct, counsel for the respondent has
   failed to remedy her breathless misrepresentations to 'Ihis Court within the
  safe-harbor period provided by Fed. R. Civ. P. 11(c)(2), Fed. R. Civ. P.
  5(b)(2)(C), and Fed. R. Civ. P. 6(d).
         The petitioner need say no more on the topic of exhaustion. Since he does
  respect the scarcity of judicial resources, however, he notes D.E. 18 at 30,
  i.e. The Eisele BP-8--filed and entered in the instant case well before D.E.
   21. The petitioner further notes his verified and unrebutted allegation that
  The Eisele BP-8 went unanswered. D.E. 1 at 24              ~~   124-125. Instead of such a
  rebuttal, the respondent again attempts to mislead '!he Court. Exhibit 1 hereto
  at 2   ~~   18-19 and at 4   ~~    31-37; and Barnett, supra, at       ,•~7.

         Nor did the respondent rebut the petitioner's precedent-based argument
   that the respondent's failure to answer '!he Eisele BP-8 rendered the
  administrative-remedy program (herein the "ARP") an exhausted and unavailable
   "dead end." D.E. 1 at 24         ~~   126-127, quoting Ross v. Blake, 136 S. Ct. 1850,
  1859-60 (2006); and Turley v. Rednour, 729 F.3d 645, 650 n. 3 (7th Cir. 2013)
   ("[W]hen the prisoner follows procedure but receives no response due to error
  by the prison, this court has found that the prisoner exhausted his
  administrative remedies"); and citing in further support Tullis v. Shaw, 676
  Fed. Appx. 580 (7th Cir. January 19, 2017) (quoting same); Ramirez v. Young,
   906 F.3d 530, 533 (7th Cir. 2018); and Dole v. Chandler, 438 F.3d 804, 809
   (7th Cir. 2006).
         Please see also D.E.'1 at 25          ~   131, quoting Lewis v. Washington, 300 F.3d
  829, 833 (7th Cir. 2002) (internal citations omitted) (''We join the Eighth and

                                            - Page 5 of 19 -
                                          - Page 5 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 6 of 19 PageID #: 467


  Fifth circuits on this issue because we refuse to interpret the PLRA 'So
  narrowly as to ••• permit [prison officials] to exploit the exhaustion
   requirement through indefinite delay in responding to grievances."')
        Indeed, the respondent has now stipulated to these facts and this legal
   interpretation. RFA Exhibit 1 Request Numbers 16-17 and Attachment 1.
        Further, even if the petitioner had not previously exhausted the ARP, the
   respondent does not rebut the petitioner's assertion, "the respondent and his
  agents then rendered unavailable to the petitioner further use of the ARP by
   thwarting his good-faith legitimate efforts to use the ARP through
  machination, misrepresentation and intimidation." D.E. 1 at 25 1111 129-130,
  citing Ross v. Blake at 1859-60, Kaba v. Stepp, 458 F.3d 678, 684-86 (7th Cir.
   2006) (adopting Hemphill v. New York, 380 F.3d 680, 688 (2d Cir. 2004)), and
  Runyon v. Edwards, 2018 U.S. Dist. LEXIS 147003, No. 2:17-cv-00530-WTL-DLP
   (S.D. Ind. August 29, 2018) at    ~·~13-14   (citing Ross v. Blake at 1859-60).
        Nowhere does the respondent distinguish the instant case from the above-
  ci ted, authorities. There is not such distinction to be made. Indeed, the
   respondent instead omits citation     to~'       Kaba, Hemphill, and Runyon.
        'Ihe respondent, however, does attempt to cite to manifestly-uncitable
  non-contrary non-opinions as if 'Ihis Court will ignore Circuit Rule 32.l(d).
  'Ihe respondent also cites other    pre-~       authorities while omitting the
   sweeping effect Ross had on prison-exhaustion jurisprudence.
        Moreover, the respondent now admits, "the demand also served as the
  petitioner's attempt at informal resolution pursuant to both 28 C.F.R. §
   542.13(a) and 42   u.s.c.   § 1997e(1)."   ]E1. Exhibit 1 Request Number 9 (emphasis
   in original) •
        1bus, the petitioner reiterates his motion to estop the respondent based
   upon his retaliatory misconduct aimed specifically at rendering unavailable
   the ARP. D.E. 1 at 26 1111 133-136. The respondent seeks to drive home his point

                                     - Page 6 of 19 -
                                    - Page 6 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 7 of 19 PageID #: 468


  that informal resolution is required for exhaustion. D.E. 21 at 6, citing 28
  C.F.R. § 542.13 and Program Statement 1330.18 at 4; D.E. 21-1 at 2          ff   2 Step 1;
  inter   ~·       He should not now be heard to complain because he successfully
  bullied the petitioner. Congress had no intention in passing      the~            of
  creating a kamikaze requirement and both 'Ihe Seventh Circuit and 1he Supreme
  Court have rejected any such interpretation. Cf. D.E. 1 at 23      ffff   117-136.
          Should 'Ihe Court be left with any lingering doubt as to the issue of
  exhaustion, then the petitioner moves for a hearing on the matter pursuant to
  Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008).

           III AS srATED, mE DISCIPLINARY ACTIOO VIOLATES nm
              i                                                   ~STI'lm'IOO.



       1he respondent leaves unaddressed the unconstitutional nature of his
  misconduct. 'Ihe petitioner now remedies that omission.

                  A. 1he Petitioner's Demand Is Constitutionally Protected.

       1he petitioner, once again, could hardly have been clearer than the
  following:
       7. On Friday, December 6th, 2019, the petitioner sought to exercise his
    rights under 'Ihe Constitution, specifically 'Ihe First Amendment Petition
    Clause and 'Ihe Fifth Amendment Due Process Clause; the long-arm statutes
    of Washington, DC, specifically D.C. Code§§ 13-421 et seq.; 'Ihe
    Washington, DC, habeas statute, D.C. COde § 16-1905; 18 U.S.C. § 3621(c);
    and 28 C.F.R. § 542.13(a).
       D.E. 1 at 3 ff 7 (emphasis in original).
       27. It is axiomatic that the petitioner could only claim his ''Right to
    copy of commitment," as established by D.C. Code§ 16-1905, by making a
    proper demand to the respondent and that to gain access to the courts he
    was required first to attempt informal resolution. Therefore, The
    Constitution protects the petitioner's demand.                ~
       Id. at 7 ff 27 (emphasis in original) (internal citations omitted to 28
    C.F.R. § 542.13(a) and 42 u.s.c. § 1997e a)) (quoting Perez v. Fenoglio,
    792 F.3d 768, 783 (7th Cir.           Fi ing a nonfrivolous grievance is a
    constitutionally protected activity") and DeWalt v. Carter, 224 F.3d 607,
    618 (7th Cir. 2000) ("Prisoners have a constitutional right of access to
    the courts that, by necessity, includes the right to pursue the
    administrative remedies that must be exhausted before a prisoner can seek

                                      - Page 7 of 19 -
                                    - Page 7 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 8 of 19 PageID #: 469


    relief in court")).
       The petitioner never imagined the need to debate, against counsel who
  (presumably) went to law school, that U.S. Const. amend. I protects his right
  to petition a non-federal court such as 'Ihe D.C. Superior Court.
       "Plaintiff's state-court lawsuit against Double Door was protected
  conduct under the petition clause of the First Amendment." Strauss v. City of
  Chicago, 436 F. Supp. 3d 1193, 1207 (N.D. Ill. 2018). Please see also Corgain_
  v. Miller, 708 F.2d 1241, 1245 (7th Cir. 1983) (prisoners entitled to state-
  court access).
       Nor should the petitioner need to distinguish the instant case from Guth
  v. Tazewell County,_ 698 F.3d 580, 586 (7th Cir. 2012), because non-federal
  court remedies cannot restore to him his earned good-conduct time and are thus
  insufficient to safeguard his protected conduct.
    Citation of authority is hardly needed for the proposition that an
    inmate's right of unfettered access to the courts is as fundamental a
    right as any other he may hold. All other rights of an inmate are illusory
    without it, being entirely dependent for their existence on the whim or
    caprice of the prison warden. 'Ihe judiciary, moreover, has not been
    content merely to keep free the lines of communication between the inmate,
    the courts, and agencies of correction.
       Adams v. Carlson, 488 F.2d 619, 630 (7th Cir. 1973) (internal citations
    omitted).
    'Ihis principle encompassed   not only the right directly to petition the
    court without unreasonable    interference; but also the means necessary
    effectively to present any    claims including the right to the assistance of
    a "jail house lawyer," and    the right of access to necessary legal
    materials.
        Knell v. Bensin er, 522   F.2d 720, 726 (7th Cir. 1975) (internal
    citations omitte
       'Ihe respondent provides no counterargument to the petitioner's following
  assertion:
       38. Moreover, as cited supra at 3 1T5, "every prisoner has a
    constitutional right of access to the courts to present any complaints he
    might have concerning his confinement." A prisoner "cannot be disciplined
    in any manner for making a reasonable attempt to exercise that right."
       D.E. 1 at 9 ~ 38 (emphasis in original), quoting Sellers v. Beto, 345

                                    - Page 8 of 19 -
                                  - Page 8 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 9 of 19 PageID #: 470


       F. Supp. 499, 501 (S.D. Tex. 1972) (adopted by Morales v. Schmidt, 489
    F.2d 1335, 1339 n. 6 (7th Cir. 1973)) and citing Hana v. Lane, 1987 U.S.
    Dist. LEXIS 16727, No. 84 C 1635 (N.D. Ill. February 11, 1987) at *7-9
    (prison retaliated for threatening litigation).
       Clearly, the petitioner was, in fact, "disciplined" for ''making a
  reasonable atttempt to exercise" his "right of access to the courts." The
  respondent makes no attempt to demonstrate that the petitioner's demand was
  "unreasonable" and he cannot do so. For this reason alone, The Great Writ must
  issue.

           B. The Petitioner's Demand Is Not Q>gnizable As ''Extortion."

       The petitioner explicitly stated that his demand was made in good faith.
  D.E. 1 at 9   ~   36. The respondent articulates no reasonable basis to suspect
  the petitioner's motive.
       The· respondent, moreover, poses no challenge to the determination by a
  court in this circuit, ''bad-faith threats of litigation do not constitute
  extortion." Id. at 9     ~~   36-37, citing Edelson PC v. Bandes Law Firm PC, 2018
  U.S. Dist. LEXIS 19423, No. 16 C 11057 (N.D. Ill. February 6, 2018) at *17-21
  (collecting cases).
       Motive aside, the respondent has not and cannot demonstrate any "wrongful
  use" on the part of the petitioner to support a charge of extortion against
  him as required by 18     u.s.c.   § 1951(b)(2) and quoted in D.E. 1 at 9 ~ 35.

       There is nothing unlawful or illegitimate about the petitioner's demand.
  Indeed, it is made pursuant to an enacted statute using that statute's own
   language. The petitioner's notation in his demand that the respondent's
  failure to follow this statute incurs statutory liability for a "statutorily-
  mandated sum" is not extortion. D.E. 21-1 at 23 and Exhibit 1 hereto at 5         ~

  44. The respondent is therefore unable to show that the petitioner's demand
  meets any cognizable definition of extortion. Only illegal means can be

                                       - Page 9 of 19 -
                                     - Page 9 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 10 of 19 PageID #: 471


  extortionate.
     extortion, n. (14[th century]) ••• 2. 'Ihe act or practice of obtaining
       something-or compelling some action by illegal means, as by force or
       coercion.--Also termed statutory extortion.
        Black's Law Dictionary 664 (9th ed. 2009) (emphases in original); and
        Black's Law Dictionary 509 (abridged 10th ecr:-zc51S) (same).

       ---------
       Please see also Exhibit 1 hereto at 5 ff 52, noting the lack of mens rea.
                                                                           -~


                   c.   The Peti_tioner Was Not Afforded Due Process.


         56. "Due process requires that prisoners in disciplinary proceedings be
     given (1) advance (at least 24 hours before hearing) written notice of the
     claimed violations; ~2) the opportunity to be heard before an impartial
     decision maker; (3) the opportunity to call witnesses and present
     documentary evidence (when consistent with institutional safety); and (4)
     a written statement by the fact-finder of the evidence relied on and the
     reasons for the disciplinary action."
         D.E. 1 at 13 ff 56, quoting Scruggs v. Jordan, 485 F.3d 934, 939 (7th
     Cir. 2007) (internal quotation marks and citations omitted).

                                      the etitioner from
                                         ev1 ence.

        The petitioner has provided unrebutted admissible evidence under the
   penalty of perjury that he was prevented from presenting docunentary evidence
   in the form of the audio and video surveillance footage of agent of the
   respondent Ms. Rebekka Eisele accepting the demand from him on Friday,
   December 6th, 2019, and her clear comprehension and benign reaction to its
   contents. D.E. 1 at 18 ff 82, at 19 ffff 99-100, at 20 ffff 103-107, and at 40 §
   VII Verification; and Exhibit 1 hereto at 7 ffff 58-59.
        'Ihe respondent was required to turn over this exculpatory evidence. D.E.
   1 at 14 ff 57, citing Scruggs v. Jordan at 939. Yet he did not. Nor has he
   advanced any valid penological interest to withhold it, as would be required.
   Scruggs at 940; citing Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003);
   and, in contrast, Exhibit 1 hereto at 7 ff 57.

        'Ihe DHO additionally had other evidence that now appears on the docket of

                                    - Page 10 of 19 -
                                  - Page 10 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 11 of 19 PageID #: 472


   the instant case and that the petitioner had specifically and explicitly
   requested so he could prepare his written statement but that was never in fact
   turned over to him. D.E. 21-1 at 22-23 and 27-47; D.E. 1 at 13                       ff   54, at 17        ffff

   81-84, at 18   ffff   89-92, at 19   ffff   94 and 98-100, at 20     ffff   102-108, and at 22             ff

   112. It is manifest that the respondent has no valid penological interest in
   withholding this information and he cites none. Exhibit 1 hereto at 7                           ff   57.
         This Bradyesque withholding of exculpatory evidence alone--as the
   petitioner pleaded at the outset, D.E. 1 at 18             ffff   82-83, inter alia--requires
   that The Court issue The Great Writ, or in the alternative, issue a scheduling
   order for a discovery conference and initial disclosure.

         2. The respondent prevented the e;titioner from directly examining his
                                        witness.

         The respondent similarly prevented the petitioner from calling his
   witness and directly examining him. Exhibit 1 hereto at 3                     ff   21, at 6   ffff   49 and
   54.
          If allowed to call this witness, the petitioner would have asked him the
   following questions, the answers to which would remove all doubt as to the
   accuracy of Exhibit 1 hereto at 1             ff   10:
          • How long did Complainant Rebekka Eisele spend reading the demand on the
            night of Friday, December 6th, 2019?
          • Did Complainant Rebekka Eisele give the petitioner a time frame in
            which to expect a formal answer to the demand, and if so, what was it?
          • Has Complainant Rebekka Eisele ever been subject to such a demand in
            the past?
          • When you personally served Complainant Rebekka Eisele with a similar
            demand based on the same statutes, did she file an incident report
            against you?
          • Why do you think it is that when you personally served Complainant
            Rebekka Eisele with a similar demand based on the same statutes she did
            not file a similar incident report against you but she did against the
            petitioner?
          • Did Complainant Eisele seem to fear "financial demise" due to your
            similar demand based upon the same statutes?

                                          - Page 11 of 19 -
                                        - Page 11 of 19 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 12 of 19 PageID #: 473


           • Did you earlier demand based upon the same statutes actually bring
             about the "financial demise" of Complainant Eisele or anyone else?

          3. DHO D. Matthews is a biased coconspirator whose credibilty is shot.

          'Ihe instant petition clearly called into question the supposed
  impartiality of the alternate discipline-hearing officer (DHO). D.E. 1 at 11
  ffff   48-49, at 14      ffff    64-65, at 16   ff        72, at 19   ffff   97 and 99, at 29    ffff   106 and
  109, and at 22         ffff     112-113 and 115-116.
          The respondent never rebutted this allegation. And nowhere does Declarant
  D. Matthews establish his impartiality. Rather, he provided information that
  establishes his biases. D.E. 21-3.
           Complainant Eisele, DHO Matthews, and Warden-Appointed Staff
  Representative (herein ''WASR") Ms. T. Feuquay, for example, are each employed
  in the same primary position as case managers. D.E. 21-2 at 1                               ff   1, D.E. 21-1
  at 8 § II(E), and D.E. 21-3 at 1                     ff    1. Far from a neutral and detached
  regional-office employee, DHO Matthews was the complainant's most intimate
  type of coworker. Expecting him to find against her and against the respondent
  is like expecting a DMV employee to side with a constituent over a fellow
  customer-service representative.
           Indeed, DHO Matthews omits completely the petitioner's right to an
  impartial hearing officer in his recitation of the relevant procedural Due
  Process requirements. D.E. 21-3 at 2                         ff   4. This is because he cannot claim any
  level of neutrality without further perjuring himself. Exhibit 1 hereto at 5
  ffff   38-41.
           Further, DHO Matthews blew his own credibility. He claims that the
  petitioner "consented to have this witness provide a written statement." D.E.
  21-3 at 4       ff   11. The petitioner, in fact, asserted his right to directly
  examine his witness. D.E. 21-1 at 20 and, ·supra, § III(C)(2).

                                               - Page 12 of 19 -
                                             - Page 12 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 13 of 19 PageID #: 474


          Indeed, elsewhere in his false declaration, DHO Matthews claims,
   "Gottesfeld requested a staff representative and two alternates but waived
  witnesses." D.E. 21-3 at 4 ff 10. Yet, in the very next paragraph he
  contradicts himself, "Gottesfeld also requested an inmate witness." Id. ff 11.
  'Ihe evidence further shows that the petitioner named only a single alternate.
  D.E. 21-1 at 15 and accord D.E. 1 at 11 ff 45.
          DHO Matthews further falsely claims that the WASR ''made a statement on
   [Gottesfeld's] behalf." D.E. 21-3 at 4                     ff   12. Please contrast D.E. 1 at 20               ff

  101. 1he audio and video surveillance footage requested by the petitioner and
  ordered preserved by 1he Court will clearly refute Matthews's lie. D.E. 3-1.
          Further, the unrebutted absurdities in the instant petition give rise to
  a strong presumption of agency bias. DHO Jason Bradley oversees all hearings
  even though he has been caught falsifying records so that complainants always
  win, at least in terms of application of sanctions. D.E. 1 at 11                                    ffff   48-49,and
  at 16     ffff   70-72; and D.E. 21-3 at 18, "Myself and DHO Bradley cannot be around
  each other." Counselor Orr was pushed off the case by creating a scheduling
  conflict. D.E. 1 at 15 ff 69; and D.E. 21-3 at 21, "Annual leave and Staff
   shortedge[sic]." 'Ihe respondent was suddenly in a rush to adjudicate the
   incident report, fairness be damned. D.E. 1 at 15                            ff   65, at 18   ff   87, at 19    ff

   99, at     21~106,     and at 22            ff   112; and Festinatio justitiae·est noverca
   infortunii. 1he WASR prejudiced the hearing in favor of her fellow case
  managers. D.E. 1 at 19         ffff     94-106 and at 22           ffff   112-115. 'Ihe first incident
   report was a deliberate and retaliatory prior abuse of the petitioner by the
   respondent. D.E. 1 at 29             ffff        145-183. Please cf. Office of Communication of
   United Church of Christ v. FCC, 707 F.2d 1413, 1425 n. 23 (D.C. Cir. 1983)
   (agency bias necessitates heightened scrutiny during subsequent judicial
   review).,
          The respondent fails to provide any particularized support in the instant

                                                      - Page 13 of 19 -
                                                    - Page 13 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 14 of 19 PageID #: 475


   record of adjudicative facts to rebut the petitioner's well-founded and
   particularized showing of partiality. Instead, the respondent misconstrues the
   presumption of neutrality afforded to Article III judges in conflation with
   non-Article-III DHOs show do not enjoy lifetime appointments and salary
   protection. In so doing, the respondent further highlights the DHO's
   dependence on the complaining agency and the respondent. Please cf. Northern
   Pipeline Co. v. Marathon Pipe Line Co., 458 U.S. 50, 58 (1982); and Commodity
   Futures Trading Comm'n v. Shor, 478 U.S. 833, 848 (1986).
        The instant DHO, however--who is not even a fulltime DHO and is thus even
   more dependent on the respondent's continued favor--is more akin to the
   immigration judges who prevented the creation of an adequate record and failed
   to make credibility determinations based on specific cogent reasons in Giday
   v. Gonzales, 434 F.3d 543, 550 (7th Cir. 2006); and Barragan-Ojeda v.
   Sessions, 853 F.3d 374, 381 (7th Cir. 2017).
        Why else would he have departed upwards from the UDC's recommendation?
   Exhibit 1 hereto at 6   ~   48 and D.E. 1 at 22   ~   116. DHO Matthews nowhere states
   why the UDC's recommendation was incorrect.
        Should The Court be left with any doubt as to DHO Matthews's partiality
   and agency bias, then the petitioner requests that The Court set a schedule
   for a discovery conference and initial disclosure, to include: the DHO's full
   name, employment and training history, and other relevant data to ascertain
   his dependence on the respondent and Complainant Rebekka Eisele, and the audio
   and video surveillance recordings that the respondent sought to spoliate until
   The Court's order at D.E. 9 at 1 § 1, i.e. D.E. 3-1 at 1.

       IV. AS STATID, 'IHE CLAIMS ARE RAISED PROPERLY UNDER 28        u.s.c.   § 2241.

        '!he Court correctly construed the instant petition, ''The petitioner
   challenges disciplinary action in incident number 3338082." D.E. 7 at 1          ~    1.

                                     - Page 14 of 19 -
                                   - Page 14 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 15 of 19 PageID #: 476


   Please see also D.E. 9 at 2   § IV, "This action concerns the plaintiff 's[sic]
   disciplinary conviction for attempted extortion and resulting loss of good-
   time credit in incident nllllber 3338082."
        Unable to withstand the petitioner's direct challenge, the respondent
   dishonestly sews confusion by implying that the petitioner somehow instead
   challenges the validity of a judgment entered by a court in another
   jurisdiction. This contention is patently absurd.
        As part of the adjudication of incident report number 3338082, the
   respondent robbed the petitioner of twenty-seven (27) days of earned good-
   conduct time. D.E. 1 at 1. The petitioner herein brings this matter to This
   Court and he once again declines any other construal of the instant petition
   pursuant to his rights under Castro v. United States, S40 U.S. 37S (2003).
   Please cf. also D.E. 9 at 2 § IV, "[T]he petitioner makes clear in both his
   petition and the current motion that he does not want his petition or motion
   to be construed as raising civil[-]rights or conditions[-]of[-]confinement
   claims."
        Of course, the loss of earned good-conduct time is raised properly in a
   petition pursuant to 28   u.s.c. § 2241.    D.E. 1 at 2   ~   S. The respondent
   provides no contradictory authority because none exists.
        The petitioner has a separate and severable liberty interest in his
   freedom from solitary confinement that is also raised appropriately in the
   instant petition. Id. at 2    ~   S, citing Graham v. Broglin, 922 F.2d 379, 381
   (7th Cir. 1991). Again, the respondent proffers no contrary authority because
   no such authority exists. "If the prisoner is seeking ••• the run of the prison
   in contrast to the approximation to solitary confinement that is disciplinary
   segregation--then habeas corpus is his remedy." Id. The petitioner experienced
  more than a mere "approximation to solitary confinement"--no matter how the
   respondent may now try to label it--and the petitioner herein seeks no

                                       - Page 15 of 19 -
                                     - Page 15 of SS -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 16 of 19 PageID #: 477


   damages. D.E. 1 at 38 § VI 'Ihe Unconstitutionally Harsh Conditions of the
   Petitioner's Solitary Confinement; and id. at 23 U 118.
        Freedom from these hardships represents a quantum change in the
   petitioner's level of custody that is enforceable via writ.

                   V. AS STATED, THE CLAIMS ARE NOT MOOT.

        'Ihe respondent now claims mootness. D.E. 21 at 11.
        The petitioner anticipated this claim based upon his past behavior.
         137. 'Ihe instant respondent commonly avoids the entry of unfavorable
     judgments or the issuance of writs by taking actions just in the nick of
     time, such as transferring prisoners or expunging disciplinary reports
     only after prisoners have served the corresponding sanctions yet before
     they can exhaust the ARP. 'Ihe respondent then pleads mootness to have such
     cases dismissed.
         138. 'Ihe petitioner first notes his recently-filed declaration in Hill
     v. Larner[sicJ, 19-cv-00508 (JRS) (OLP) (S.D. Ind.), detailing a        ~
     misrepresentation the respondent made to 'Ibis Court in order to secure
     illegitimately an enlargement of time for the sole purpose of completing a
     retaliatory transfer of another habeas petitioner so the respondent could
     thwart the.· jurisdiction of 'Ibis Honorable Court to adjudicate his claims.
         D.E. 1 at 27 UU 137-138 (emphasis in original).
        Please see again Fed. R. Civ. P. 8(b)(6). Please see also RFA Exhibit 3
   Request Numbers 10-11.
        Also, once again:
     'Ihe instant petition cannot be moot so long as the petitioner can benefit
     from the issuance of 'Ihe Great Writ. Such benefit must, however, transcend
     past prison discipline. So long as there is a "tangible benefit" to
     success or a "concrete and continuing injury," the petition is not moot.
         D.E. 1 at 28 U 142 (internal citations omitted to Po&j v. Perdue, 889
     F.3d 410, 414 (7th Cir. 2018) and Eichwedel v. Curry, I F.3d 275, 279
      (7th Cir. 2012)), quoting United Sfates v. Meza-Rodriguez, 798 F.3d 664,
     668 (7th Cir. 2015).
        'Ihe petitioner's loss of his earned good-conduct time is just such a
   "concrete and continuing injury" that affects the duration of his confinement.
   Issuance of 'Ihe Great Writ assures the petitioner the "tangible benefit" of an
   earlier release date. The petitioner's claim to his earned good-conduct time
   is not moot.

                                  - Page 16 of 19 -
                                - P~ge 16 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 17 of 19 PageID #: 478


         The respondent further admits to the petitioner's allegations about the
   previous incident report. Fed. R. Civ. P. 8(b)(6) and D.E. 1 at 27 ffff 137-183.
         Specifically, the respondent admits, inter alia, that the first incident
   report, "is just one example, out of many repetititons that evade review, of
   how the respondent and his agents arbitrarily, capriciously, and
   unconstitutionally violate the rights" of the petitioner. D.E. 1 at 37 ff 181.
         Indeed, the respondent demonstrates that absent intervention by 1he
   Court, he will continue unconstitutionally punishing the petitioner for his
   litigation. 1he respondent has doubled down on his strategy by failing to
   confess error and take corrective action in the instant case and instead both
   admitting and nonetheless attempting to maintain his modus operandi. Another
   incident report already awaits the petitioner. Exhibit 1 hereto at 4 ff 27.
         The Court should issue The Great Writ conmanding the respondent to return
   the petitioner's twenty-seven (27) days of earned good-conduct time     and~

   pro   ~    to revert the petitioner's quantum of custody to general population
   in the   oru.   This would provide the petitioner with the tangible benefit of   ~

   judicata on the issue. D.E. 1 at 37 ff 183.
         Should the respondent then return the petitioner to solitary confinement
   due to his future efforts to help himself or other prisoners claim their
   rights under 1he First Amendment Petition Clause and D.C. Code § 16-1905, for
   example, the petitioner would promptly be able to move to hold the respondent
   in contempt of court for violation of the writ--an expedited remedy otherwise
   unavailable to him that will either stay the respondent's hand in the future
   or bring necessary Constitutional compliance more quickly.

                                     VI. CONCLUSION

        20. Respectfully, pursuant to 28 u.s.c. § 1738, it is not for This
     Court to pass judgment on the statutes of 'Ihe D.C. Code, and to be clear:
     th~ petitioner does ~ seek in the instant petition for This Court to


                                      - Page 17 of 19 -
                                    - Page 17 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 18 of 19 PageID #: 479


     enforce any of the provisions thereof, but rather it is his rights tmder
     1he Constitution of 1he United States and § 2241 that the petitioner
     hereby arid herein comes before 'This Court to vindicate in the face of the
     respondent's flagrant violations.
     D.E. 1 at 6 ff 20 (emphasis in original).
        1his Court's highest purpose is to vindicate 1he Constitution. In the
   instant case, this requires 1he Court to issue 1he Great!!.!.! as originally
   petitioned. D.E. 1; Fed. R. Civ. P. 8(b)(6); and D.E. 21.
        Please see also the petitioner's already--reincorporated-herein             SEX:XJij)

   MJITm   FOR SlMfARY Jmn.tFNI' (FFD. R.   crv.   P. 56 AND   s.n.   IND. L.R. 56.1).

        Finally, the petitioner notes Exhibit 1 hereto at 7 ffff 62-63.
        Respectfully filed in accordance with the prison-mailbox rule of Houston
   v. Lack, 487 U.S. 266 (1988), by mailing to 1he Court in an envelope bearing
   sufficient affixed pre-paid first-class U.S. postage and U.S.P.S. tracking
   number 9114 9023 0722 4792 9869 73, handed to Ms. Jamie            ~eeler   of the FCI
   Terre Haute CMU unit team while acting in her official capacity as an agent of
   the respondent on Friday, March 20th, 2020, or the first opporttmity
   thereafter,


    by/77y§--
      Martin S. Gottesfeld, pro ~
      Reg. No.: 12982-104
      Federal Correctional Institution
      P.O. Box 33
      Terre Haute, IN 47808




                                   - Page 18 of 19 -
                                 - Page 18 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33 Filed 03/27/20 Page 19 of 19 PageID #: 480


                            CERTIFICATE OF SERVICE
        I, Martin S. Gottesfeld,   pro~'   hereby certify that I served a copy of
   the foregoing document on counsel for the respondent in the above-captioned
   case via in-hand delivery to her agent Ms. Jamie Wheeler of the FCI Terre
   Haute CMU unit team while acting in her official capacity as an agent of the
   respondent and the respondent's counsel in accordance with the prison-mailbox
   rule of Houston v. Lack, 487 U.S. 266 (1988), on Friday, March 20th, 2020, or
   the first opportunity thereafter, and that I was willing but unable   to   mail an
   additional copy directly to counsel for the respondent because the respondent
   will not allow me to make more than one (1) copy of my court filings in
   violation of 28 C.F.R. § 543.ll(g),



    by:~;-~sfel<I, e~




                                    - Page 19 of 19 -
                                   - Page 19 of 55 -
